—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondents which found petitioner guilty of violating certain prison disciplinary rules.
*789The Attorney-General has advised this Court by letter that the determination at issue finding petitioner guilty of violating certain prison disciplinary rules has been administratively reversed and all references thereto were expunged from petitioner’s institutional record. Because petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see, Matter of Martin v Goord, 252 AD2d 720).
Mercure, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.